Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1 and 6 state in part; “the actuator” which lacks antecedent basis.  
For examination purposes will be interpreted as -the actuating member-.  
Correction or clarification required.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the objections discussed above.  

Regarding claims 1 and 6;  allowability resides at least in part with the prior art not showing or fairly teaching a signal switch comprising an upper housing assembly and a lower housing assembly, the lower housing assembly including a plurality of sidewalls which define an interior space with a bottom wall, having at least one opening, attached to a bottom portion of the sidewalls covering the interior space; further comprising a circuit board attached to the bottom wall such that at least one micro-switch on an inner side of a circuit board positioned to extend through the opening in the bottom wall to protrude into the interior space in conjunction with ALL the remaining limitations within claims 1 and 6.





Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:

US 7,026,565 Lee shows an analogous signal switch with an upper and lower housing assembly (Illustrated Below) and a circuit board on which a micro-switch protrudes into the interior space.

	However the signal switch shown by Lee does not show the circuit board attached to the bottom wall of the lower housing assembly such that the micro-switch extends though an opening in the bottom wall and into the interior space.

US 10,490,371 Weh et al. and US 6,713,693 Sadowski et al  suffer similar deficiencies with regard to the structural relationship of the circuit board to the housing assemblies.

US 3,958,090 – US 4,031,345 Garcia, US 4,482,792 Geremia are examples of signal switches that have upper and lower housing assemblies yet do not employ a switch mounted on a circuit board.

Conclusion
This application is in condition for allowance except for the formal matters detailed above. Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire                             TWO MONTHS from the mailing date of this letter.

Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
           
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833